DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 2018/0188493 A1).
In regard to claim 18, Huang discloses an optical imaging system (page 15, section [0172] – page 17, section [0184], Figure 9) comprising: a first lens comprising negative refractive power (page 16, TABLE 9, F1=-51.14, Figure 9, “510”); a second lens comprising refractive power (Figure 9, “520”); a third lens comprising positive refractive power (page 16, TABLE 9, F3=2.96, Figure 9, “530”); a fourth lens comprising negative refractive power (page 16, TABLE 9, F4=-4.11, Figure 9, “540”); a fifth lens comprising refractive power (Figure 9, “550”); a sixth lens comprising positive refractive power (page 16, TABLE 9, F6=2.06, Figure 9, “560”); and a seventh lens comprising negative refractive power (page 16, TABLE 9, F7=-2.14, Figure 9, “570”), wherein the first to seventh lenses are sequentially disposed from an object side toward an image side (Figure 9, 510, 520, 530, 540, 550, 560, 570”), wherein TTL/(2*IMGH) < 3.0 is satisfied → (TL/ImgH)/2 = 1.94/2 = 0.97 (page 17, section [0183]), and wherein n3 < 1.64 is satisfied → n3 = 1.544 (page 16, TABLE 9).
Regarding claim 19, Huang discloses wherein the second lens comprises a concave image-side surface (Figure 9, “522”).
Regarding claim 20, Huang discloses wherein the third lens comprises a convex object-side surface (Figure 9, “531”) and a convex image-side surface (Figure 9, “532”).  
Regarding claim 21, Huang discloses wherein the fourth lens comprises a concave object-side surface (page 16, TABLE 9, “S8=-17.641,” Figure 9, “541”).  

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 1-6, 9, 10 and 17: an optical imaging system comprising seven lenses as claimed, specifically wherein TTL/(2*IMGH) < 3.0 and -0.5 < f/f4 < -0.1 are satisfied.
The prior art fails to teach a combination of all the claimed features as presented in claims 11-16: an optical imaging system comprising seven lenses as claimed, specifically wherein -0.5 < f/f4 < -0.1 and n3 < 1.64 are satisfied.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 22: an optical imaging system as claimed, specifically wherein the fifth lens comprises a convex image-side surface.

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 21, 2022